Exhibit 10.1
Teva and Barr Provide Update on Acquisition
Barr Announces Debt Amendment
Teva Announces Sufficient Funds to Complete Acquisition
JERUSALEM, Israel and MONTVALE, N.J., Oct 27, 2008 /PRNewswire-FirstCall via
COMTEX News Network/ — Teva Pharmaceutical Industries Ltd. (Nasdaq: TEVA) and
Barr Pharmaceuticals, Inc. (NYSE: BRL) announced today that Barr and its
syndicate of lending banks, arranged by Bank of America, have agreed to amend
Barr’s unsecured credit facilities to permit them to remain in place following
Barr’s acquisition by Teva.
“We are pleased that we have successfully negotiated with Barr’s lenders to
maintain these credit facilities, post-closing, under terms and conditions that
meet our requirements,” said Eyal Desheh, Teva’s Chief Financial Officer. “The
combination of the amended Barr credit facilities, Teva’s available cash on hand
and our committed bridge financing will provide us with sufficient funds to
complete the acquisition of Barr as well as support the continued growth of our
business.”
The amendments to the credit facilities waive the lenders’ right to call Barr’s
debt upon the change in control in connection with the acquisition by Teva,
thereby allowing Barr’s outstanding obligations under the credit facilities to
remain in place following the closing of the acquisition. The facilities have
outstanding balances of approximately $1.65 billion and $292 million that mature
in October 2011 and June 2013, respectively. An additional revolving credit
facility of $300 million is unutilized. As part of the amendments, effective
upon closing, Teva will guarantee the obligations of the borrowers under the
facilities.
“We appreciate the support our bank group has provided Barr over the years and
view their willingness to agree to this amendment as further evidence of the
strength of this combination,” said Bill McKee, EVP and CFO of Barr.
Teva expects the acquisition to close by late 2008.
About Teva
Teva Pharmaceutical Industries Ltd., headquartered in Israel, is among the top
20 pharmaceutical companies in the world and is the leading generic
pharmaceutical company. The company develops, manufactures and markets generic
and innovative pharmaceuticals and active pharmaceutical ingredients. Over
80 percent of Teva’s sales are in North America and Western Europe.
About Barr
Barr Pharmaceuticals, Inc. is a global specialty pharmaceutical company that
operates in more than 30 countries worldwide and is engaged in the development,
manufacture and marketing of generic and proprietary pharmaceuticals,
biopharmaceuticals and active pharmaceutical ingredients. A holding company,
Barr operates through its principal subsidiaries: Barr Laboratories, Inc.,
Duramed Pharmaceuticals, Inc. and PLIVA d.d. and its subsidiaries. The Barr
Group of companies markets more than 120 generic and 27 proprietary products in
the U.S. and approximately 1,025 products globally outside of the U.S. For more
information, visit www.barrlabs.com.
Safe Harbor Statement under the U. S. Private Securities Litigation Reform Act
of 1995:
The statements, analyses and other information contained herein relating to the
proposed merger, financing, anticipated synergies, savings and financial and
operating performance, including estimates for growth, trends in each of Teva
Pharmaceutical Industries Ltd.’s and Barr Pharmaceutical, Inc.’s operations and

 



--------------------------------------------------------------------------------



 



financial results, the markets for Teva’s and Barr’s products, the future
development of Teva’s and Barr’s business, and the contingencies and
uncertainties to which Teva and Barr may be subject, as well as other statements
including words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,”
“intend,” “will,” “should,” “may” and other similar expressions, are
“forward-looking statements” under the Private Securities Litigation Reform Act
of 1995. Such statements are made based upon management’s current expectations
and beliefs concerning future events and their potential effects on Teva and on
Barr.
Actual results may differ materially from the results anticipated in these
forward-looking statements. Important factors that could cause or contribute to
such differences include whether and when the proposed acquisition will be
consummated and the terms of any conditions imposed in connection with such
closing, Teva’s ability to rapidly integrate Barr’s operations and achieve
expected synergies, diversion of management time on merger-related issues, Teva
and Barr’s ability to accurately predict future market conditions, potential
liability for sales of generic products prior to a final resolution of
outstanding patent litigation, including that relating to the generic versions
of Allegra(R), Neurontin(R), Lotrel(R), Famvir(R) and Protonix(R), Teva’s and
Barr’s ability to successfully develop and commercialize additional
pharmaceutical products, the introduction of competing generic equivalents, the
extent to which Teva or Barr may obtain U.S. market exclusivity for certain of
their new generic products and regulatory changes that may prevent Teva or Barr
from utilizing exclusivity periods, competition from brand-name companies that
are under increased pressure to counter generic products, or competitors that
seek to delay the introduction of generic products, the impact of consolidation
of our distributors and customers, the effects of competition on our innovative
products, especially Copaxone(R) sales, the impact of pharmaceutical industry
regulation and pending legislation that could affect the pharmaceutical
industry, the difficulty of predicting U.S. Food and Drug Administration,
European Medicines Agency and other regulatory authority approvals, the
regulatory environment and changes in the health policies and structures of
various countries, our ability to achieve expected results though our innovative
R&D efforts, Teva’s ability to successfully identify, consummate and integrate
acquisitions (including the pending acquisition of Bentley Pharmaceuticals,
Inc.), potential exposure to product liability claims to the extent not covered
by insurance, dependence on the effectiveness of our patents and other
protections for innovative products, significant operations worldwide that may
be adversely affected by terrorism, political or economical instability or major
hostilities, supply interruptions or delays that could result from the complex
manufacturing of our products and our global supply chain, environmental risks,
fluctuations in currency, exchange and interest rates, and other factors that
are discussed in Teva’s Annual Report on Form 20-F, Barr’s Annual Report on Form
10-K and their other filings with the U.S. Securities and Exchange Commission.
Forward-looking statements speak only as of the date on which they are made, and
neither Teva nor Ivax undertakes no obligation to update publicly or revise any
forward-looking statement, whether as a result of new information, future
developments or otherwise.
This communication is being made in respect of the proposed merger involving
Teva and Barr. In connection with the proposed merger, Teva has filed a
registration statement on Form F-4 containing a proxy statement/prospectus for
the stockholders of Barr, and Barr has filed a proxy statement for the
stockholders of Barr, with the SEC. Before making any voting or investment
decision, Barr’s stockholders and investors are urged to read the proxy
statement/prospectus regarding the merger and any other relevant documents
carefully in their entirety because they contain important information about the
proposed transaction. The registration statement containing the proxy
statement/prospectus and other documents is available free of charge at the
SEC’s website, www.sec.gov. You may also obtain the proxy statement/prospectus
and other documents free of charge by contacting Barr Investor Relations at
201-930-3720 or Teva Investor Relations at 972-3-926-7554 / 215-591-8912.
Teva, Barr and their respective directors and executive officers and other
members of management and employees may be deemed to participate in the
solicitation of proxies in respect of the proposed transaction. Information
regarding Barr’s directors and executive officers is available in Barr’s proxy
statement for its 2007 annual meeting of stockholders, which was filed with the
SEC on May 15, 2008 and information regarding Teva’s directors and executive
officers is available in Teva’s Annual Report on Form 20-F for the year ended
December 31, 2007, which was filed with the SEC on February 29, 2008. Additional
information regarding the interests of such potential participants will be
included in the proxy statement/prospectus and the other relevant documents
filed with the SEC.

 